Citation Nr: 0517021	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  94-28 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of a 
concussion.

3.  Entitlement to service connection for scars of the head.

4.  Entitlement to service connection for the residuals of 
facial injuries.

5.  Entitlement to service connection for the residuals of a 
chest injury.

6.  Entitlement to service connection for the residuals of a 
neck injury.

7.  Entitlement to service connection for the residuals of a 
lower back injury.

8.  Entitlement to service connection for neurological 
problems of the right leg.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps 
from November 1969 to December 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
North Little Rock, Arkansas.  


The claim for service connection for a psychiatric disorder, 
including PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for disposition of the 
claims has been received.

2.  There is no competent evidence linking any current neck, 
lower back, and right leg symptoms to service.

3.  Claimed residuals of a concussion, scars of the head, 
residuals of facial injuries, and residuals of a chest injury 
have not been found.


CONCLUSIONS OF LAW

1.  Claimed residuals of a concussion were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  Claimed scars of the head were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

3.  Claimed residuals of facial injuries were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

4.  Claimed residuals of a chest injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

5.  Residuals of a neck injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

6.  Residuals of a lower back injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

7.  Neurological problems of the right leg were not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

To establish service connection, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between a claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (requiring evidence of a current 
disability); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(same).

When a veteran has engaged in combat with the enemy in active 
service during a period of war, campaign or expedition, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  See 38 U.S.C.A. § 1154(b) (West 2002).  
However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. 
§ 1154(b).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).

The veteran served on active duty in the U.S. Marine Corps 
from November 1969 to December 1971.  While his official DD-
214 indicates that he received various medals and awards for 
his service, including the National Defense Service Medal, 
the Vietnam Service Medal with one star, the Vietnam Campaign 
Medal, the Vietnamese Cross of Gallantry, the Combat Action 
Ribbon, and the Purple Heart, his service personnel records 
show only the National Defense Service Medal and the Vietnam 
Service Medal with one star as having been awarded.  Indeed, 
according to a November 1997 letter from the Head of the 
Military Awards Branch of the Marine Corps, a review of the 
service records and the records at the Marine Corps 
Headquarters "did not uncover any documentation to 
substantiate [the veteran's] entitlement to the Purple Heart 
award as indicated on his DD-214."  The veteran also stated 
that he did not know why he had received the Purple Heart and 
Combat Ribbon.  

The veteran's service medical records reflect treatment for 
6-day old back pain in February 1971, which had reportedly 
started after carrying a "sea bag."  On examination, there 
was pain along the right and left lateral back, but the pain 
or numbness was localized without spreading to other areas.  
There also was slight tenderness at the medial lumbar spine.  
The impression was lumbar back strain, and X-rays were 
ordered to rule out a herniated disc.  The next day, the 
physical examination of his back was unremarkable except for 
some tenderness in the left paraspinsous muscles.  The X-ray 
was negative.  

The veteran was treated for right knee pain in October and 
November 1971.  However, examination of the right knee was 
entirely negative; there was full range of motion, without 
effusion or other pathology.  On the November 1971 medical 
history report, the veteran noted problems with swollen or 
painful joints, history of head injury, leg cramps, arthritis 
or rheumatism, and back and foot trouble.  But there was no 
further elaboration of any of these symptoms in the available 
space on the medical history report form.  And on the 
accompanying separation medical examination report, the 
veteran's neck, chest, spine, and lower extremities were all 
normal.  

The veteran has contended at various stages in this appeal 
that he incurred the claimed disorders as a result of a 
helicopter crash in 1971 while serving in Vietnam (with 
regard to all of the claimed disorders) as well during a fall 
from stairs while at Camp Lejeune (with regard to the right 
leg).  The Board notes that on a March 2003 VA PTSD 
examination, the veteran described the helicopter incident as 
follows:  
" . . . he remembers riding on a helicopter, and he was 
manning the machine gun.  He saw flash and could hear round 
shooting the helicopter.  Then he remembers the helicopter 
hitting the ground and a warm sensation on his neck."  

The veteran has alleged that some service medical records 
must be missing.  However, the record appears to be complete, 
and significantly, despite the veteran's assertions of 
suffering serious injuries from the alleged helicopter crash 
in 1971, there is no mention of any such significant injury 
at any time in 1971 or at the veteran's thorough separation 
examination.  While the Board does not at present have 
sufficient information to make a conclusion as to the 
occurrence of the alleged helicopter crash or any incident in 
Vietnam during the veteran's active service, there is no 
persuasive evidence of any residual injury from that 
incident.  Moreover, the veteran himself had been 
consistently stating until very recently that he had no 
memory of the specific events involved.  Given this history, 
the Board is not persuaded that there are any missing service 
medical records.

The veteran was treated by VA in March 1993 for chest 
congestion, coughing, and chest pain of two weeks' duration; 
the impression was resolving pleuritic pain.  X-rays revealed 
only a calcified lymph node in the left hilar area.  

On VA examination in April 1993, the veteran denied any cuts 
abrasions, or other facial injuries from the alleged in-
service helicopter crash; he reported having lost some memory 
from the crash.  With regard to the claimed chest injury, he 
indicated that his chest felt hot, but he denied having 
sustained any rib fractures, and he was asymptomatic 
presently.  He also denied any neck injury and had no neck 
complaints presently.  Examination revealed no facial scars 
or deformities.  The cervical spine had no tenderness, and it 
had full range of motion.  Strength, sensation, and deep 
tendon reflexes were all normal.  The final diagnosis was 
alleged facial, cervical spine, and chest injuries, "history 
questionable."  The examiner commented that he could not be 
sure of the events surrounding the alleged injuries due to 
the veteran's memory loss.  However, significantly, no 
pathology was noted at the time of the examination.  

On VA neurological examination in April 1993, the veteran 
described being knocked unconscious as a result of a 
helicopter crash in Vietnam, with very little memory of the 
ensuing 7 to 10 days.  After regaining memory, he had had no 
problems with memory loss, syncope, or seizures.  As far as 
the examiner could tell, the veteran had no residuals from 
any concussion suffered in the helicopter crash.  The veteran 
reported that he had had his first episode of right leg 
numbness in service, with loss of feeling below the hip down 
to the right leg.  Since then, he had had additional such 
episodes every four to six months; it would take several 
hours to several days to recover feeling and strength in his 
right leg after the episodes.  He denied having any low back 
pain although he stated that he had been told that he had 
arthritis in the lower back.  Examination revealed decreased 
sensation to pinprick in the right leg and right foot.  The 
impressions were concussion with a 7 to 10 day period of 
amnesia with no residual neurologic deficits; and nerve root 
compression in the lower lumbar region on the right side, 
most likely at the L5, S1 interspace on the right side, loss 
of reflex in the right ankle, and loss of sensation to 
pinprick in an L5 distribution.  

X-rays from these examinations showed anterior spurring at C5 
through C7 and slight disc space narrowing at C6-C7; and 
slight anterior spurring at L4 and L5.

On VA peripheral nerves examination in March 2003, the 
veteran reported having intermittent neck pain since the 
alleged helicopter incident in service; at the examination, 
he denied current pain, but he described frequent neck 
popping.  He also reported hand pain and low back pain, 
without radiation but with numbness and tingling in his feet.  
There also was right knee pain and popping, according to the 
veteran.  The impression was most consistent with a 
polyneuropathy that was predominantly sensory.  The exact 
etiology was unknown.  The examiner commented that the 
veteran's back and neck symptoms were somewhat unusual.  
While some of these symptoms could certainly be related to 
the alleged old injury, the examiner found no specific 
evidence to suggest radiculopathy or myelopathy from the neck 
or low back.  The examiner recommended conducting preliminary 
tests (including blood sugar, thyroid, and serum 
immunofixation) to look for causes of polyneuropathy.  

Given the foregoing, the Board concludes that there is no 
evidence of any in-service injury as claimed by the veteran.  
In addition, despite repeated efforts by the VA to obtain 
evidence of post-service treatment for any of the claimed 
disorders, the veteran has provided no useful information 
that could be used to obtain any post-service evidence.  He 
has sometimes made general or vague remarks about some 
symptoms and some treatment, but he has not sufficiently 
identified any specific providers with potentially relevant 
information the records of which he indicated were available.  
Despite the VA's numerous requests for more precise 
identification of supportive treatment evidence, the veteran 
has not provided such useful information.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) ("duty to assist" is not 
a "one-way street").  

Thus, with no current clinical evidence of residual from any 
scars of the head, facial injuries, concussion, or chest 
injuries, service connection is not warranted for these 
claimed conditions.  

Further, the competent evidence of record does not attribute 
any of the remaining claimed disorders to the veteran's 
active service.  Even if  the Board assumes that the veteran 
did in fact suffer some significant injuries to his neck, 
back, and leg in the purported helicopter incident in 
service, the competent medical evidence does not actually 
attribute any current disorders in those anatomical areas to 
any in-service injuries.  At most, one of the VA examiners in 
2003 stated that the veteran's current neck and back symptoms 
might be related to the alleged old injury from service.  
However, that statement was based on an allegation by the 
veteran regarding the extent of his injuries that is not 
supported by the record.  Moreover, that statement is most 
reasonably interpreted as stating that the examiner could not 
reject the possibility of such a relationship; it did not 
convincingly express an opinion that any current neck and 
back symptoms were actually related to (or at least as likely 
as not related to) any incident in the veteran's active 
service.  But significantly, the examiner felt that other 
factors were responsible for the veteran's current neck and 
back symptoms.  Accordingly, a basis to establish service 
connection for residuals of injuries to the neck and back, as 
well as for neurological problems of the leg has not been 
presented.  

The Board has considered the veteran's contentions.  However, 
as a layperson, without the appropriate medical training and 
expertise, he is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of any claimed disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Duties to Notify and Assist the Appellant

The Board also finds that VA has satisfied all duties to 
notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2004).  The notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate a claim; (2) 
inform a claimant about the information and evidence that VA 
will seek to provide; (3) inform a claimant about the 
information and evidence a claimant is expected to provide; 
and (4) request or tell a claimant to provide any evidence in 
a claimant's possession that pertains to the claim, or 
something to the effect that a claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in October 1993.  
Nevertheless, VA sent the veteran correspondence in April 
1993, June 1993, May 1994, July 2002, January 2003, and March 
2005; a statement of the case in January 1994; and 
supplemental statements of the case in July 1994, July 1998, 
and September 2004.  These documents informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  The 
Board also detailed in its August 2001 remand the specific 
types of evidence that would be needed with regard to his 
claims.  Any defect with regard to the timing and content of 
any particular notice to the veteran was harmless because of 
the thorough and informative notices provided throughout the 
adjudication of the claims.  See Mayfield v. Nicholson, 
__ Vet. App. __, No. 02-1077, 2005 WL 957317 (U.S. Vet. App. 
Apr. 14, 2005).  Thus, VA has satisfied its "duty to 
notify" the veteran.

VA has also obtained all relevant available evidence 
identified by the veteran.  VA has also provided the veteran 
with several examinations (in 1993 and in 2003).  Thus, VA 
has also complied with all duties to assist the veteran.


ORDER

Service connection for residuals of a concussion is denied.

Service connection for scars of the head is denied.

Service connection for residuals of facial injuries is 
denied.

Service connection for residuals of a chest injury is denied.

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a lower back injury is 
denied.

Service connection for neurological problems of the right leg 
is denied.


REMAND

Additional development is necessary with regard to the claim 
for service connection for a psychiatric disability, 
including PTSD.  

The Board's previous remand in August 2001 had directed, in 
part, that the RO seek verification of the veteran's military 
awards.  The veteran's DD-214 shows that he was awarded the 
National Defense Service Medal, the Vietnam Service Medal 
with one star, the Vietnam Campaign Medal, the Vietnamese 
Cross of Gallantry, the Combat Action Ribbon, and the Purple 
Heart.  However, his service personnel records show only the 
National Defense Service Medal and the Vietnam Service Medal 
with one star were awarded.  Indeed, according to a November 
1997 letter from the Head of the Military Awards Branch of 
the Marine Corps, a review of the service records and the 
records at the Marine Corps Headquarters "did not uncover 
any documentation to substantiate [the veteran's] entitlement 
to the Purple Heart award as indicated on his DD-214."  The 
veteran also stated that he did not know why he had received 
the Purple Heart and Combat Ribbon.  

Previously, the RO has sought to obtain verification from the 
National Personnel Records Center and the Head of the 
Military Awards Branch of the Marine Corps.  However, the 
responses have generally focused on the inability to locate 
the veteran's file at any particular time or the lack of 
documentation with regard to the veteran's purported Purple 
Heart.  However, the responses have not definitively 
addressed the veteran's receipt of the Combat Action Ribbon, 
as requested by the Board in its 2001 remand.  In addition, a 
prior request for the veteran's service personnel records was 
limited in scope.  

On remand, the RO should again seek verification of all of 
the veteran's medals and awards from the appropriate service 
department (Marine Corps).  The RO also must request copies 
of records reflecting the activities of the USS Iwo Jima and 
Helicopter Team 11, the vessel and the unit the veteran 
indicates he was assigned to at the time of the alleged 
helicopter crash, while stationed with the 7th Fleet 
Amphibious Force Ships in early 1971.  In this regard, VA's 
Veterans Benefits Administration (VBA) has recently issued 
guidance in seeking verification of stressors from the Marine 
Corps.  VBA Fast Letter 05-08 (June 7, 2005).

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should request a copy of the 
veteran's complete service personnel 
records from the NPRC.

2.  The RO should seek copies of any 
available documents authorizing the 
veteran's award of the Combat Action 
Ribbon, or any other award/decoration set 
out in block 24 of the veteran's DD214.  
The RO also should obtain from the 
appropriate source, information 
describing the activities of Co. M, 3d 
Bn. 9th Mar. 3rd Mar Div (-) (REIN) FMF, 
between December 1970 and March 1971.  
This unit was apparently re-designated 
during these months as Co. M, BLT 3/9 3rd 
Mar Div (-) (REIN) FMF), and apparently 
participated in Ready Operations with 
Amphibious Ready Group Alfa on December 
18, 1970, in support of Operation Cuu 
Long 44 between January 9, 1971 and 
January 26, 1971, and Operation Lamson 
Gulf of Tonkin during the period between 
February 4, 1971 and March 3, 1971.

Further, information should be obtained 
regarding the activities of Helicopter 
Team 11, if such a unit existed, to which 
the veteran indicated he was attached on 
board the USS Iwo Jima between December 
1970 and March 1971.  

If any of the requested information is 
not available, that should be expressed 
for the record.  [In this regard, VA's 
Veterans Benefits Administration (VBA) 
has recently issued guidance in seeking 
verification of stressors from the Marine 
Corps.  VBA Fast Letter 05-08 (June 7, 
2005).]

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
RO's decision remains adverse to the 
veteran, it should provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  The 
case should then be returned to the 
Board for its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat this claim expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


